Citation Nr: 0202498	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  95-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
sarcoidosis.  

2.  Entitlement to service connection for claimed paranoid 
schizophrenia.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from December 1977 to 
April 1979.  

This case initially came to the Board on appeal from a 
November 1993 rating decision.  

In January 1997, the Board remanded the case to the RO for 
additional development of the record.  

In a decision promulgated on July 22, 1999, the Board denied 
the veteran's claims of service connection.  Then, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  



REMAND

In the previous remand by the Board, the RO was instructed to 
obtain all of the veteran's VA treatment records; however, it 
is not clear from the record that an attempt was made to 
obtain the VA treatment records.  

A remand by the Board confers on a veteran the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In an Order promulgated in April 2001, the Court vacated the 
July 1999 decision of the Board and remanded the case to the 
Board for readjudication consistent with the mandate of the 
Veterans Claims Assistance Act of 2000 (VCAA) which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  

The Board was directed to ensure that the veteran had been 
given "the benefit, if any, of the new statute."  

The Court also drew the Board's attention to its holding in 
the Fletcher case, noting its expectation "that the Board 
will reexamine the evidence of record, seek any other 
evidence the Board feels is necessary, and issue a timely, 
well-supported decision in this case."  Fletcher v. 
Derwinsky, 1 Vet. App. 394, 397 (1991).  

The basis for the remand was VA's failure to consider the 
VCAA, enacted on November 9, 2000, with implementing 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
These laws and regulations have amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required, as well as 
compliance with VA regulations governing the implementation 
of the VCAA.  

With respect to the claim of service connection for 
sarcoidosis, it is noted that the veteran was initially 
diagnosed as having sarcoidosis in 1982.  The veteran has 
reported that he was seen at a VA Medical Center Lebanon, 
Pennsylvania in 1982.  Those records are not associated with 
the claims file.  

With respect to the claim of service connection for paranoid 
schizophrenia, the Board notes that the veteran testified, 
and the medical records also indicate, that the veteran was 
court-martialed during service and was being held in the 
stockade, just prior to separation.  The veteran reported 
that his court-martial was a result of alcohol and his "bad 
behavior."  In addition, the veteran has reported receiving 
treatment at a VA Medical Center in Pennsylvania in 1982 for 
his schizophrenia.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to secure all of the veteran's 
service medical and personnel records not 
already associated with the claims file, 
including a separation examination 
report, if performed, and the record of 
his court-martial(s), as previously 
noted.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain 
information as to the names and addresses 
of all medical providers who have treated 
him for either the claimed sarcoidosis or 
psychiatric disorder since service.  
After securing the necessary release, the 
RO should obtain any identified records 
not already associated with the claims 
file and associate the documents with the 
claims folder.  In particular the RO must 
undertake to obtain all VA treatment 
records for review.  

3.  Then, the veteran should be afforded 
a VA examination to determine the nature 
and likely etiology of the claimed 
sarcoidosis.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should review the claims 
file, and so indicate in the record.  All 
indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the 
likelihood that the veteran has current 
disability manifested by sarcoidosis due 
to disease or injury that was incurred in 
or aggravated by service.  The examiner 
should provide a complete rationale for 
any expressed opinions.  

4.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary with regard to either claim for 
service connection.  In reviewing the 
file, the RO should be mindful to ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 and 38 C.F.R. 
§§ 3.159, 3.326 (See 66 Fed. Reg. 45,620 
(Aug. 29, 2001)), has been completed.  

5.  The RO must also obtain the requested 
records, and review the examination 
report and required opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures as 
required.  See Stegall, supra.  If any of 
the benefits sought on appeal is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


